932 F.2d 968
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Crawley David McFADDEN, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 90-2091.
United States Court of Appeals, Sixth Circuit.
May 15, 1991.

1
Before RALPH B. GUY, Jr., Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and HIGGINS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Crawley David McFadden brought a civil action against the United States Postal Service in which he sought monetary damages for the alleged negligent mishandling of mail.  The district court ultimately dismissed the case and this appeal followed.  The parties have briefed the issues, McFadden proceeding without counsel.


4
Upon consideration, we find that the record and law support the district court's decision.  The United States has not waived its sovereign immunity from civil suit as to claims against the Postal Service stemming from the negligent transmission of the mail.  28 U.S.C. Sec. 2680(b);  Anderson v. United States Postal Service, 761 F.2d 527, 528 (9th Cir.1985) (per curiam).  McFadden has no right to the relief sought.


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Higgins, U.S. District Judge for the Middle District of Tennessee, sitting by designation